           Case 1:20-cv-03994-CM Document 5 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT L. McCRAY,
                                Petitioner,
                                                                     1:20-CV-3994 (CM)
                   -against-
                                                                 ORDER OF DISMISSAL
 SUPERINTENDENT OF THE GREEN
 HAVEN CORRECTIONAL FACILITY,
                                Respondent.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated July 17, 2020, the Court directed Petitioner to show cause, within 30 days,

why the Court should not dismiss this action without prejudice to Petitioner’s claims for habeas

corpus relief in McCray v. Royce, 1:20-CV-4127. The Court warned Petitioner that if he failed to

show cause within the time allowed, the Court would dismiss this action without prejudice to

Petitioner’s claims for habeas corpus relief in McCray, 1:20-CV-4127. Petitioner has failed to

show cause within the time allowed. Accordingly, the Court dismisses this action without

prejudice to Petitioner’s claims for habeas corpus relief in McCray, 1:20-CV-4127.

       The Court directs the Clerk of Court to mail a copy of this order to the Petitioner and note

service on the docket.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.
           Case 1:20-cv-03994-CM Document 5 Filed 09/18/20 Page 2 of 2




       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   September 18, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
